DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s RCE and Remarks filed 01/11/2022.
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
4. Claims 31-44 are pending and rejected, in which claims 31, and 38 are independent. 
Information Disclosure Statement
5. The information disclosure statements filed 12/19/2021 and 09/02/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449s have been electronically signed as attached.  
Response to Arguments
6. Applicant's arguments filed 01/11/2022 with respect to claim(s) 1-4, 8-11 and 15-30 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


7.1. Claims 31-34 and 38-41 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by 
Horowitz et al.: "AGGREGATION FRAMEWORK SYSTEM ARCHITECTURE AND METHOD", (U.S. Patent Application Publication 20170262517 A1, DATE PUBLISHED 2017-09-14 and DATE FILED 2017-05-25, hereafter "Horowitz").

As per claim 31, Horowitz teaches a method for computation, comprising:
in a high-performance computing system that runs an application in which multiple processes perform portions of work of the application (See Fig. 1, [0124] and [0106], a system architecture implementing an aggregation framework, and the shard router processes (e.g., 116-118, …) for directing data access request are the processes performing routing and merging data partitions for a data aggregation application), 
defining a network comprising the multiple processes and at least one aggregation node (See [0074], a distributed database system for consistent execution of aggregation expressions in a non-relational architecture, configured to receive database requests from computer executed processes, and route the database requests to a plurality of database access managers over a communication network; an aggregation engine, executed by the at least one processor. The at least one processor executing an aggregation engine teaches the node);
in response to a data movement command, passing respective vectors of data having different, respective data sizes from the multiple processes to the at least one aggregation node (See Fig. 1, [0124], [0128] and [0131] the router processes receive requests from clients for data partitions from data shards, route the requests to the shard servers, receive and merge results returning from the shard servers and communicate the results to the clients, in which partition size constraints in the partition metadata reads on different data sizes and receiving data teaches passing data vectors);
at the at least one aggregation node, in response to the data movement command, receiving and concatenating the respective vectors to generate a result vector having a result vector size equal to a sum of the respective data sizes of the received vectors (See [0128], [0131], and [0194], the shard router processes receive such client requests and route the database requests to the appropriate shard(s) on shard servers. A nested pipeline can be configured to target the nested data within the reference documents, for example, by unwinding the array data, generating data matches against that data, and streaming the results to subsequent aggregation operations. By executing a nested pipeline, an aggregation engine can unwind the referenced array data, generate matches, and generate a new document containing the subset of data, where the new document is passed to subsequent operations in the pipeline. Here requesting for data (from data shards) teaches data movement command and  processing the data through the pipeline and winding/unwinding data in array teaches data in vectors. Further, data winding and/or merging teaches concatenating); and
outputting the result vector from the at least one aggregation node (See Fig. 1, [0124], [0128] and [0131] the router processes receive requests from clients for data partitions from data shards, route the requests to the shard servers, receive and merge results returning from the shard servers and the router process 116 can merge any results and communicate the merged result back to the client. Here both receiving the results returning from the shard server and communicating the merged result back to the client teaches the outputting).

As per claim 32, Horowitz teaches the method according to claim 31, wherein the data movement command comprises a gather command (See [0194], a nested pipeline can be configured to target the nested data within the reference documents, for example, by unwinding the array data, generating data matches against that data, and streaming the results to subsequent aggregation operations. By executing a nested pipeline, an aggregation engine can unwind the referenced array data, generate matches, and generate a new document containing the subset of data, where the new document is passed to subsequent operations in the pipeline. Here data pipelining and/or streaming teaches data gathering executing a data gather command).

As per claim 33, Horowitz teaches the method according to claim 31, wherein outputting the result vector comprises sending the result vector to the multiple processes (See Fig. 1, [0124], [0128] and [0131] the router processes receive requests from clients for data partitions from data shards, route the requests to the shard servers, receive and merge results returning from the shard servers and the router process 116 can merge any results and communicate the merged result back to the client. Here both receiving the results returning from the shard server and communicating the merged result back to the client teaches the outputting and the merged result teaches the result data vector).

As per claim 34, Horowitz teaches the method according to claim 31, wherein defining the network comprises providing a hierarchical tree having nodes corresponding to the multiple processes (See Fig. 1, [0106] and [0124], the aggregation framework, the shard servers, the aggregation engine processor, shard router processes and clients defines a hierarchical tree corresponding to the shard router processes).

As per claims 38-41, the claims recite a high-performance computing system comprising multiple nodes (See Horowitz: [0111], an aggregation engine distributed across the servers and/or systems being configured and optimized) for executing the operations of the application recited as steps of the methods in claims 31-34 above, respectively, and rejected as being anticipated by Horowitz.
Therefore, claims 38-41 are rejected along the same rationale that rejected claims 31-34, respectively.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1. Claims 35 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Horowitz, as applied to claims 31-34 and 38-41 above, and further in view of
Meyer et al.: "EVALUATION OF VARIANT CONFIGURATION USING IN-MEMORY TECHNOLOGY", (U.S. Patent Application Publication 20150278347 A1, DATE PUBLISHED 2015-10-01 and DATE FILED 2014-03-31, hereafter "Meyer").

As per claim 35, Horowitz does not explicitly teach the method according to claim 31, wherein defining the network comprises providing multiple aggregation nodes, comprising a root node, which outputs the result vector, and at least two intermediate aggregation nodes, each of which receives and concatenates the respective vectors from respective ones of the processes.
However, Meyer teaches the method according to claim 31, wherein defining the network comprises providing multiple aggregation nodes, comprising a root node, which outputs the result vector, and at least two intermediate aggregation nodes, each of which receives and concatenates the respective vectors from respective ones of the processes (See Figs. 1, 5, [0023] and [0026]-[0029], three levels of hierarchical tree of nodes, the second level of the tree aggregates from or results from the evaluation of level 1 nodes and, the root node at the level three aggregats from or resulting from level 2 aggregating nodes, the processor may then output results of the selection condition for a concrete configuration and the embodiments may utilize SQL Script statements. Here the top level root node output the final aggregated result).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Meyer's teaching with Horowitz reference because Meyer is dedicated to optimizing in-memory data management for variant configurations and Horowitz is dedicated to the embodiments of a framework for simplifying processing of aggregation expressions (e.g., sum, average, count, etc.) and/or optimizing their execution, and the combined teaching would have enabled Horowitz to optimize the evaluation of object dependencies and to aggregate results in a tree structure aggregation platform in a resource and time efficient fashion.

As per claim 42, the claim recites a high-performance computing system comprising multiple nodes (See Horowitz: [0111], an aggregation engine distributed across the servers and/or systems being configured and optimized) for executing the operations of the application recited as steps of the method in claim 35 above and rejected under 35 U.S.C. § 103 as being unpatentable Horowitz in view of Meyer.
Therefore, claim 42 is rejected along the same rationale that rejected claim 35.

8.2. Claims 36-37 and 43-44 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Horowitz, as applied to claims 31-34 and 38-41 above, and further in view of
 Hiramoto et al.: "INFORMATION PROCESSING APPARATUS, PARALLEL COMPUTER SYSTEM, AND CONTROL METHOD FOR CONTROLLING INFORMATION PROCESSING APPARATUS", (U.S. Patent Application Publication 20150178211 A1, DATE PUBLISHED 2015-06-25 and DATE FILED 2015-03-06, hereafter "Hiramoto").

As per claim 36, Horowitz does not explicitly teach the method according to claim 31, wherein passing the respective vectors comprises sending the data from the multiple processes with respective indexes, and wherein concatenating the respective vectors comprises adding the data to the result vector according to the respective indexes.
However, Hiramoto teaches the method according to claim 31, wherein passing the respective vectors comprises sending the data from the multiple processes with respective indexes, and wherein concatenating the respective vectors comprises adding the data to the result vector according to the respective indexes (See [0197] and [0208], transmitting the received data and padding-added data to the respective processor cores, and the data subjected to polling processing by the respective processor cores).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hiramoto's teaching with Horowitz reference because Hiramoto is dedicated to controlling the information processing apparatus and Horowitz is dedicated to the embodiments of a framework for simplifying processing of aggregation expressions (e.g., sum, average, count, etc.) and/or optimizing their execution, and the combined teaching would have enabled Horowitz to utilize parallel computer system for receiving and writing data to main memory for further optimizing data aggregation processing.

As per claim 37, Horowitz in view of Hiramoto teaches the method according to claim 36, wherein sending the data comprises providing indications from the multiple processes to the at least one aggregation node of the respective data sizes of the respective vectors (See Horowitz: [0124], Metadata for the shard cluster can include, for example, information on the ranges of data stored in each partition, information associated with managing the shard cluster, partition counts, number of shard servers, data index information, partition size constraints, data distribution thresholds, among other options. Partition size constraints teaches indication of data size).

As per claims 43-44, the claims recite a high-performance computing system comprising multiple nodes (See Horowitz: [0111], an aggregation engine distributed across the servers and/or systems being configured and optimized) for executing the operations of the application recited as steps of the methods in claims 36 and 37 above, respectively and rejected under 35 U.S.C. § 103 as being unpatentable Horowitz in view of Hiramoto.
Therefore, claims 43-44 are rejected along the same rationale that rejected claims 36-37, respectively.
References
9.1. The prior art made of record:
K. U.S. Patent Application Publication US-20170262517-A1.
L. U.S. Patent Application Publication US-20150278347-A1.
M. U.S. Patent Application Publication US-20150178211-A1.
9.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A. U.S. Patent Application Publication US-20170063613-A1.
B. U.S. Patent US-8738891-B1.
C. U.S. Patent Application Publication US-20040260683-A1.
D. U.S. Patent US-5404565-A.
G. U.S. Patent Application Publication US-20140033217-A1.
F. U.S. Patent US-6507562-B1.
E. U.S. Patent US-6370502-B1.
 J. U.S. Patent Application Publication US-20160179537-A1.
 I. U.S. Patent Application Publication US-20070162236-A1.
H. U.S. Patent Application Publication US-20020035625-A1.
Conclusion
10.1.  Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner
June 10, 2022